11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Johnny Craig Trout,                            * From the 70th District Court
                                                 of Ector County,
                                                 Trial Court No. A-37,204.

Vs. No. 11-13-00377-CR                         * August 28, 2015

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.